Case 8:19-cv-00688-TPB-AAS Document 103 Filed 06/02/20 Page 1 of 3 PageID 2728



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 JERMC, LTD., JERMC MGMT. CORP.,
 NASHAAT ANTONIOUS, and
 SOHEIR ANTONIOUS,

       Plaintiffs,
 v.                                                 Case No. 8:19-cv-688-T-60AAS

 TOWN OF REDINGTON SHORES,
 JAMES DENHARDT, MARY PALMER,
 STEVEN ANDREWS, JOSEPH WALKER,
 LELAND HOLMES, BERTRAM ADAMS,
 MARYBETH HENDERSON, THOMAS
 KAPPER, JEFFERY NEAL, PATRICK
 DRUMM, and MICHAEL ROBINSON,

       Defendants.
 _________________________________________/

                                       ORDER

       James Denhardt, Mary Palmer, Steven Andrews, Bertram Adams, Leland

 Holmes, Marybeth Henderson, and Thomas Kapper (the defendants) move for a

 protective order preventing their upcoming depositions until the court resolves the

 question of whether the defendants have qualified immunity. (Doc. 90). Under an

 emergency motion, 1 the defendants also seek a limited stay of discovery over their



 1 The plaintiffs noted in their responses that the depositions have been scheduled
 since April 1, 2020, and the plaintiffs filed their second amended complaint on May
 12, 2020. (Doc. 99, ¶¶ 8, 15; Doc. 101, ¶¶ 13, 20). The defendants had more than
 enough time to call—not just emailing back and forth—with the plaintiffs’ counsel to
 address this issue, rather than file a motion less than a week before the first
 deposition and then to file an emergency motion the day before the first deposition.
 Even though the parties are to let the court know when they file emergency motions,
 additional calls to chambers asking the status and telling the court that an answer is
 needed “sooner rather than later” is unnecessary and inappropriate.
                                           1
Case 8:19-cv-00688-TPB-AAS Document 103 Filed 06/02/20 Page 2 of 3 PageID 2729



 upcoming depositions, slated to start June 3, 2020. (Doc. 100). JERMC, LTD.,

 JERMC Management Corp., Nashaat Antonious, and Soheir Antonious (the

 plaintiffs) oppose both motions. (Docs. 99, 101).

       District courts have inherent power to control their dockets and manage their

 cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv., Inc., 556

 F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the discretion to stay

 the proceedings. Andersons, Inc. v. Enviro Granulation, LLC, No. 8:13-cv-3004-T-

 33MAP, 2014 WL 4059886, at * 2 (M.D. Fla. Aug. 14, 2014). Courts in this district

 have held that “[m]otions to [s]tay discovery may be granted pursuant to Rule 26(c),

 Fed. R. Civ. P., and the moving party bears the burden of showing good cause and

 reasonableness.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997) (citations

 omitted).

       The defendants move for a limited stay of discovery of their upcoming

 depositions until their motions to dismiss based on qualified immunity have been

 decided. 2 (Doc. 100). Qualified immunity is meant to protect officials from “the

 burdens of broad-reaching discovery.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

 “In deciding whether to stay discovery pending resolution of a pending motion, the

 Court inevitably must balance the harm produced by a delay in discovery against the

 possibility that the motion will be granted and entirely eliminate the need for such

 discovery. This involves weighing the likely costs and burdens of proceeding with



 2 The defendants also move for a protective order to prevent the depositions from
 happening until the court rules on the motions to dismiss based on qualified
 immunity. (Doc. 90).
                                           2
Case 8:19-cv-00688-TPB-AAS Document 103 Filed 06/02/20 Page 3 of 3 PageID 2730



 discovery.” Feldman, 176 F.R.D. at 652. “A court may resolve the issue of qualified

 immunity before allowing discovery.” S.D. v. St. Johns Cty. Sch. Dist., No. 09-cv-25-

 J-20TEM,2009 WL 4349878, at *3 (M.D. Fla. Nov. 24, 2009); see also Moore v. Potter,

 141 F. App’x 803, 807 (11th Cir. 2005) (finding no abuse of discretion by the district

 court that stayed discovery pending the resolution of motion to dismiss on qualified

 immunity grounds).

       Upon review of the defendants’ motion for protective order and motion for a

 limited stay of discovery, the plaintiffs’ responses, and the case’s procedural history

 and posture, good cause exists to grant the limited stay and protective order.

       Thus the following is ORDERED:

       1.     The defendants’ motion for protective order (Doc. 90) and motion for

              limited stay of discovery (Doc. 99) are GRANTED.

       2.     The depositions of James Denhardt, Mary Palmer, Steven Andrews,

              Bertram Adams, Leland Holmes, Marybeth Henderson, and Thomas

              Kapper are STAYED until the court resolves the pending motions to

              dismiss based on qualified immunity.

       ENTERED in Tampa, Florida on June 2, 2020.




                                           3
